

EXHIBIT 10.1
 
Membership Interest Purchase AGREEMENT


 
AGREEMENT (this "Agreement") is made this 16th day of March,
2005, by and between HouseRaising, Inc., a North Carolina corporation (“HRAI”),
Cobs Homes, LLC, a California limited liability company (“Cobs”), and all of the
members of Cobs.


Recitals


WHEREAS, in a transaction valued at $5 million, HRAI wishes to acquire 100% of
the membership interests in Cobs and thereby acquire control of all of Cobs
existing businesses and assets, and the members of Cobs desires to sell all of
their membership interests in Cobs to HRAI and thereby transfer control of all
of the existing businesses and assets of Cobs to HRAI, and, in connection with
such sale, certain members are prepared to enter into non-compete agreements
with HRAI and Cobs, all by means of an exchange of cash and shares of restricted
common stock of HRAI (the “Acquisition”);


WHEREAS, in furtherance of the Acquisition, the Board of Directors of HRAI and
Managing Members of Cobs, as well as all of the members of Cobs, have approved
the Acquisition and its exchange of stock and cash, upon the terms and subject
to the conditions set forth in this Agreement;


WHEREAS, in signing this agreement the parties hereto agree that they have set
forth the material terms and conditions upon which they agree to effectuate the
Acquisition and agree immediately following the execution of this agreement to
have counsel for HRAI prepare a mutually satisfactory long form acquisition
agreement containing customary representations, warranties, covenants and
conditions of each of the parties hereto (it being agreed, however, that only
limited representations and warranties as to title and related matters will be
required of members who are not employees of Cobs), with a projected closing to
occur on or before May 16th 2005. If this Agreement does not close on or before
June 1st, 2005, either party may terminate this Agreement;


WHEREAS, the parties agree that this Agreement shall be a legally binding
contract between the parties with respect to the acquisition of assets and the
membership interests of Cobs, subject to due diligence to be performed in the
next 45 days and subject to HRAI review of Cobs financials. HRAI agrees to
conduct its due diligence and review of Cobs financials promptly. If HRAI does
not notify Cobs in writing that it has completed and approved its due diligence
and financial review on or before April 30, 2005, this Agreement may be
terminated by either party. Otherwise, this agreement contains all of the terms
and conditions of the acquisition which are considered material to the
acquisition, so that it shall be enforceable by any of the parties hereto;


WHEREAS, upon its execution, the definitive agreement shall supercede this
Agreement, but, if, and only if, such definitive agreement is fully signed by
all of the parties hereto; otherwise, the provisions of this Agreement shall
remain in full force and effect;


1

--------------------------------------------------------------------------------


 
WHEREAS, neither party is seeking tax counsel or legal or accounting opinions on
whether the transaction qualifies for tax free treatment.


Agreement


Based on the stated premises, which are incorporated herein by reference, and
for and in consideration of the mutual covenants and agreements hereinafter set
forth, the mutual benefits to the parties to be derived here from, and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, it is hereby agreed as follows:


HRAI, Cobs and all of the members of Cobs agree to an acquisition of all of the
membership interests of Cobs by HRAI through an exchange of cash and shares of
common stock of HRAI in accordance with this Agreement. The members of Cobs
shall be entitled to their pro rata portion of the cash and shares, subject to
any different allocation of the purchase price which is hereinafter set forth.
Upon consummation of the Acquisition, Cobs shall become a wholly owned
subsidiary of HRAI.

 
1.01 Allocation of the $5 million:


a. Employment Agreements: Representing $1,275,000 in HRAI  common stock and
$25,000 in cash, and as part of this Acquisition, the executives of Cobs listed
below hereby agree to execute and deliver four year employment contracts with
HRAI containing terms and conditions which are mutually satisfactory. Upon
meeting the terms of the four (4) year employment agreements, at the end of each
year, 25% of the escrowed shares will be released to the employee. $25,000 cash
will be paid as a signing bonus to Liz Nicol at Closing.


    Name
 
Cash Bonus Awarded at Closing
 
Restricted Stock under Section 1.01 (a)
 
Stock Earn Out Section 1.01 (d)
 
Cash Earn Out Section 1.01(d)
                             
Rob Mackle
   
0
 
$
400,000
 
$
70,000
 
$
180,000
 
Dan McCloskey
   
0
 
$
400,000
 
$
65,000
 
$
160,000
 
Chip Martoccia
   
0
 
$
400,000
 
$
65,000
 
$
160,000
 
Liz Nicol
 
$
25,000
 
$
50,000
 
$
50,000
   
0
     
$
25,000
 
$
1,250,000
 
$
250,000
 
$
500,000
 

 
 

b.  
Non Compete Agreements: Effective at closing, the Cobs members listed below
agree to a non-compete agreement with HRAI and Cobs, in which they agree not to
compete with the business of providing services to individuals acting as
owner-builders of personal residences for a period of four years following the
closing, within the geographic limits of the United States or by means of the
Internet The parties agree that the purchase price for this non-compete is
$573,000 in cash and $250,000 in value of stock allocated as set forth below. In
addition, HRAI and such members of Cobs agree to allocate the $823,000 total
amount paid for this non-compete agreement to a non-compete provision for both
federal income tax purposes and financial accounting purposes on the books of
HRAI.



2

--------------------------------------------------------------------------------




    Name
 
Cash Payment for Non-Compete
 
Stock Payment for Non-Compete
                 
Rob Mackle
 
$
303,000
 
$
55,333
 
Dan McCloskey
 
$
112,000
 
$
55,333
 
Chip Martoccia
 
$
113,000
 
$
55,334
 
Pat Sullivan
 
$
45,000
 
$
84,000
     
$
573,000
 
$
250,000
 



 
c. Membership Interests: The parties agree that the purchase price for the
Membership Interests of Cobs shall be $1,300,000 in cash and $250,000 in HRAI
stock, and it shall be allocated as set forth below.



    Name
 
Percentage Interest
 
Cash Payment for Membership Interest
 
Stock Payment for Membership Interest
                 
Rellen Stewart
   
12.1
 
$
275,000
   
0
 
Larry Mackle
   
15.4
 
$
400,000
   
0
 
Tom Candelaria
   
5.5
 
$
125,000
   
0
 
Ted Keenan
   
5.5
 
$
125,000
   
0
 
Rob Mackle
   
19.7
 
$
157,000
 
$
100,000
 
Keith Sharp
   
.7
 
$
15,000
   
0
 
Ethan Falk
   
.7
 
$
15,000
   
0
 
Dan McCloskey
   
16.5
 
$
81,500
 
$
75,000
 
Chip Martoccia
   
16.5
 
$
81,500
 
$
75,000
 
Pat Sullivan
   
7.5
 
$
25,000
   
0
       
100
 
$
1,300,000
 
$
250,000
 

 


d. Payment of $500,000 in cash and $250,000 of value in restricted stock
for Earn Out Provision for the Benefit of Executive Employees: The parties agree
that the executive employees Cobs listed under Section 1.01(a) above shall be
entitled to awards of restricted stock if Cobs continues to develop business
after the closing at a rate that produces at least the same number of new homes
and renovation projects, revenues and net cash flow as produced in the year
2004. As promptly as practicable after the end of each year in which Cobs meets
these annual goals, such counsel shall cause 25% of the common stock to be
promptly released from escrow on a pro rata basis to an earn-out for the benefit
of the executive employees. In the event that these annual goals for any of the
four years do not meet the 2004 level, such members agree to forfeit twenty five
percent (25%) of the total compensation to which they would otherwise have been
entitled. It is agreed that $750,000 is to be exchanged pursuant to this
Acquisition shall be allocated to this earn-out provision, and that such common
stock shall be held in escrow by counsel to HRAI.


e. At Closing, HRAI agrees to provide to cause Cobs to pay $560,000 in full
satisfaction of the outstanding principal and interest of notes owed by Cobs set
forth below.

 
3

--------------------------------------------------------------------------------


 
    Name
 
Principal Amount of Note
 
Accrued Interest to be Paid
 
Total Payment
                 
Rellen Stewart
 
$
50,000
 
$
0
 
$
50,000
 
Larry Mackle
 
$
150,000
 
$
0
 
$
150,000
 
Tom Candelaria
 
$
100,000
 
$
70,000
 
$
170,000
 
Rob Mackle
 
$
50,000
 
$
0
 
$
50,000
 
Mason Bailey
 
$
50,000
 
$
20,000
 
$
70,000
 
Steve Basile
 
$
50,000
 
$
20,000
 
$
70,000
     
$
450,000
 
$
110,000
 
$
560,000
 



f. Payment of Fees. At Closing, HRAI will cause Cobs to pay Tom Candelaria a
finder fee of $32,000. At Closing, HRAI will cause Cobs to pay the legal fees
incurred by it and its members under this transaction.


g. Removal of Guaranties; Contribution of Capital. At Closing, HRAI will cause
all personal guaranties of Cobs’ debts or obligations issued by Cobs members to
be released and will contribute to Cobs $250,000 in working capital.
  1.02 Establishing Value of HRAI Shares: For purposes of determining the market
value of HRAI shares of common stock exchanged in the Acquisition, the market
value per share shall be determined by averaging the closing bid price for the
shares over a 20 day business period determined to be the 10 business days
preceding the date this agreement is signed and the 10 days following the
signing of this agreement. The average bid price as so determined shall
establish the market value to determine the number of HRAI shares to be
transferred in the Acquisition.


1.03 Delivery of ownership in Cobs: The transfer of 100% ownership interests in
Cobs to HRAI shall be effected at the Closing. HRAI agrees that such interests
are being acquired for investment purposes only and not with a view to or in
connection with a distribution thereof.


1.04 Delivery of Shares and Cash: Subject to the escrow provisions and the
purchase price allocation provisions hereof, the shares and cash shall be
delivered by HRAI at closing.


1.05 Registration Rights for the Shares: HRAI will cause all shares of common
stock issued at Closing under this Agreement to be registered on or before
December 1, 2005. HRAI agrees to cause any shares delivered pursuant to Sections
1.01(a) or 1.101(d) above to be registered on or prior to delivery thereunder.


1.06 Audited Financial Statements Prepared by P C A O B Auditor: Within ten (10)
days following the signing of this Agreement, the members HRAI will arrange for
and pay for all expenses related to the preparation and delivery of audited
financial statements of COBS. The PCAOB auditor will report for the fiscal year
ended 2004, 2003 and 2002. The members acknowledge that HRAI intends to include
those audited financial statements, together with pro forma financial
statements, on a Current Report on Form 8-K or 8-K/A which will be filed with
the Securities and Exchange Commission. Additionally HRAI will cover all other
related expenses associated with the audit and related due diligence if it
requires any outside the company assistance and is approved in advance and in
writing by HRAI. Cobs agrees to provide prompt assistance to the said auditors
in regard to completing the above mentioned audits.


4

--------------------------------------------------------------------------------


 
1.07 Operation as Wholly-Owned Subsidiary: After giving effect to the
transaction contemplated hereby, HRAI will own all the membership interests of
Cobs and Cobs will be operated as a wholly-owned subsidiary of HRAI.


1.08 Further Assurances: At the Closing and from time to time thereafter, the
Cobs members shall execute such additional instruments and take such other
action as HRAI may reasonably request, without cost to Cobs members, in order to
more effectively sell, transfer, and assign clear title and ownership in Cobs to
HRAI.


1.09 Continuing all marketing and sales partnerships that exist: Cobs’ has
existing marketing partnerships with Home Depot and others that HRAI considers
to have added value to the Acquisition. The members of Cobs providing employment
services to Cobs after the closing agree to use their best efforts to maintain
those relationships in the future in accordance with their duties under their
respective employment agreements.


1.10 Closing and Parties: The Closing contemplated hereby shall be held at a
mutually agreed upon time and place on or before April 29th, 2005, or on another
date to be agreed to in writing by the parties (the “Closing Date”). The
Agreement may be closed at any time following approval by the Board of Directors
of HRAI and the Cobs members. The Closing may be accomplished by wire, express
mail, overnight courier, conference telephone call or as otherwise agreed to by
the respective parties or their duly authorized representatives.


1.11 Due Diligence Investigation: The parties hereby agree that the obligations
of HRAI to consummate the Acquisition is subject to the satisfactory completion
of a due diligence investigation of the business and affairs of Cobs prior to
the closing. HRAI agrees to conduct such investigation as promptly as possible
and to promptly notify Cobs if it has decided that such review is not
satisfactory.


1.12 Governing Law; Execution in Counterparts: This Agreement shall be governed
by and construed in accordance with the laws of the State of North Carolina. In
addition, this Agreement may be executed in any number of counterparts, and when
each counterpart is put together it shall constitute one and the same part.


1.13 Confidentiality. The terms of those certain Confidentiality Agreements that
are signed by and between HRAI and Cobs, shall remain in full force and effect.
Between the date hereof and the Closing Date, HRAI will not furnish any
communication to the public generally if the subject matter thereof relates to
Cobs or to the transactions contemplated by this Agreement without the prior
approval of Cobs as to the content thereof, and subject to each Party’s
compliance with applicable law. If HRAI believe that is it required under law to
disclose any information concerning Cobs or the transactions contemplated under
this Agreement, it shall promptly give Cobs prior notice thereof.


5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement intending to
be legally bound as of the date first written above.



 HOUSERAISING, INC.      COBS HOMES LLC         /s/ Charles M. Skibo    
/s/ Robert Mackle

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Charles M. Skibo
Title: Chairman and CEO
    Name: Robert Mackle
Title: Chief Manager

 
 


MEMBERS OF COBS HOMES LLC:
       
[conformed signatures of members intentionally omitted]
       
___________________________
___________________________
(Rellen Stewart) - Member
(Rob Mackle) - Member
   
___________________________
___________________________
(Tom Candelaria) - Member
(Dan McCloskey) - Member
   
___________________________
___________________________
(Ted Keenan) - Member
(Chip Martoccia) - Member
   
___________________________
____________________________
(Larry Mackle) - Member
(Pat Sullivan) - Member
   
___________________________
 
(Ethan Falk - Member
     
___________________________
 
(Keith Sharp) - Member
     
____________________________
 
(Mason Bailey) - Note Holder Only
     
___________________________
 
(Steve Basile) - Note Holder Only
 



6

--------------------------------------------------------------------------------

